Case 1:18-cv-01018-CFC-MPT Document 101 Filed 08/27/20 Page 1 of 3 PageID #: 4713




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

  BRITISH TELECOMMUNICATIONS )
  PLC and BT AMERICAS, INC., )
                             )
            Plaintiffs,      )
                             )                   C. A. No.18-1018-CFC-MPT
                   v.        )
                             )
  FORTINET, INC.,            )
                             )
            Defendant.       )

                            INTERIM STATUS REPORT

        Pursuant to Paragraph 7 of the Scheduling Order (D.I. 72), Plaintiffs British

  Telecommunications plc and BT Americas, Inc. (collectively, “BT”) and

  Defendant Fortinet, Inc. (“Fortinet”) respectfully submit this interim status report

  on the nature of the matters in issue and the progress of discovery to date.

  I.    NATURE OF THE MATTERS IN ISSUE
        This is a patent litigation action. On July 10, 2018, BT brought this action

  against Fortinet for infringement of U.S. Patent Nos. 7,159,237; 7,895,641;

  7,774,845; 7,693,971; and 7,370,358. Fortinet filed and served its Answer,

  Affirmative Defenses, and Counterclaims on January 10, 2020 (D.I. 49).

  II.   THE PROGRESS OF DISCOVERY TO DATE
        The parties are continuing with the discovery process. On August 17, 2020,

  Fortinet served its objections and response to BT’s Interrogatory No. 1, which is

  directed to Fortinet’s non-infringement positions. BT has issues with Fortinet’s
Case 1:18-cv-01018-CFC-MPT Document 101 Filed 08/27/20 Page 2 of 3 PageID #: 4714




  objections and response to Interrogatory No. 1, but the parties have not yet met and

  conferred to discuss the objections and response and whether the issues can be

  resolved without the Court’s assistance.

        BT has agreed to a 30-day extension for Fortinet to respond to BT’s First Set

  of Requests for Production (Nos. 1–66), which are now due on September 2, 2020.

  Fortinet’s objections and responses to the remainder of BT’s First Set of

  Interrogatories (Nos. 2–4) are due on September 9, 2020. On August 18, 2020, BT

  served its Second Set of Requests for Production (Nos. 67–106) on Fortinet. On

  August 26, 2020, Fortinet served on BT its First Set of Requests for Production

  (Nos. 1–77) and First Set of Interrogatories (Nos. 1–11).

        Claim construction has also begun in the case. The Court has scheduled a

  Claim Construction Hearing for November 18, 2020. BT served its opening claim

  construction brief on August 21, 2020. Consistent with the parties’ mutual

  understanding of Judge Connolly’s practice, the parties have agreed not to address

  indefiniteness issues during claim construction. D.I. 87 at 8 n.6. Fortinet

  accordingly reserves the right to raise indefiniteness issues at a later time. D.I. 92.

  In addition, the parties will continue to meet and confer in an effort to narrow or

  otherwise refine their claim-construction disputes.

        The parties will continue to work to attempt to resolve any discovery

  disputes and do not request the Court’s assistance at this time. If the Court deems



                                             2
Case 1:18-cv-01018-CFC-MPT Document 101 Filed 08/27/20 Page 3 of 3 PageID #: 4715




  it appropriate, the parties are available to discuss the status of the case with the

  Court now or at a later time.


   POTTER ANDERSON &                             MORRIS, NICHOLS, ARSHT &
      CORROON LLP                                TUNNELL LLP

   By: /s/ Philip A. Rovner                      By: /s/ Brian P. Egan
       Philip A. Rovner (#3215)                      Jack B. Blumenfeld (#1014)
       Jonathan A. Choa (#5319)                      Brian P. Egan (#6227)
       Hercules Plaza                                1201 North Market Street
       P.O. Box 951                                  P.O. Box 1347
       Wilmington, DE 19899                          Wilmington, DE 19899
       (302) 984-6000                                (302) 658-9200
       provner@potteranderson.com                    jblumenfeld@mnat.com
       jchoa@potteranderson.com                      began@mnat.com

   Attorneys for Plaintiffs British              Attorneys for Defendant Fortinet, Inc.
   Telecommunications plc and
   BT Americas, Inc.

   OF COUNSEL:                                   OF COUNSEL:

   James H. Shalek                               Robert A. Van Nest
                                                 Brian L. Ferrall
   Baldassare Vinti                              Leo L. Lam
   Nolan M. Goldberg                             Erin E. Meyer
   Stephanie A. Diehl                            Connie P. Sung
                                                 Anna Porto
   PROSKAUER ROSE LLP                            KEKER, VAN NEST & PETERS LLP
   Eleven Times Square                           633 Battery Street
   New York, NY 10036-8299                       San Francisco, CA 94111-1809
   (212) 969-3000                                (415) 391 5400


   Dated: August 27, 2020
   6852579




                                             3
